Hadley, C. J
—The appellant and relator were opposing candidates for the office of trustee for the first ward of the town of Hanover at the May election, 1898, and the facts attending their nomination by their respective political parties, the formation of the official ballots, and the holding of the election and subsequent conduct of the board of election are the same in all respects as those set forth in the case of Jones v. State, ex rel., ante, 440; and upon the authority of that case the judgment in this case is in all things affirmed.